ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Utah Department of Workforce                    ) ASBCA No. 62563
                                                )
Under Contract No.     FA8201-13-C-0115         )

APPEARANCE FOR THE APPELLANT:                      Vanessa R. Walsh, Esq.
                                                    Assistant Utah Attorney General
                                                    Salt Lake City, UT

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Capt Seiji Ohashi, USAF
                                                    Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $214,981.
Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from March 20, 2020
until date of payment.

       Dated: July 15, 2020



                                                   JOHN J. THRASHER
                                                   Chairman
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
 I concur                                           I concur



 RICHARD SHACKLEFORD                                OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Vice Chairman                                      Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62563, Appeal of Utah
Department of Workforce, rendered in conformance with the Board’s Charter.

       Dated: July 20, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2